DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 3-8, and 10-20 are amended. No claims are cancelled or added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 4/9/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-20 for nonstatutory double patenting
Examiner previously rejected claims on the grounds of nonstatutory double patenting because they are not patentably distinct from claims 1-20 of US 10,268,806. In response, Applicant requests that this rejection be held in abeyance until allowable subject matter is determined. Examiner agrees to hold the rejection in abeyance as requested. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103(a)
Applicant has amended claims 1, 8, and 15 to recite “the limitations of receiving a digital media asset that includes: (1) a plurality of encrypted segments, and (2) decryption information that identifies, for each encrypted segment of the plurality of encrypted segments: (i) a respective at least one area of a respective decoded segment of the encrypted segment, and (ii) a respective key generation algorithm for deriving a respective decryption key from the respective at least one area.” Applicant now argues that Lin fails to contemplate decryption information that “identifies, for each encrypted segment of the plurality of encrypted segments: (i) a respective at least one area of a respective decoded segment of the encrypted segment, and (ii) a respective key 
Applicant also argues that even if Lin teaches the decryption information recited by claim 1, Lin does not teach that the decryption information is included with the digital media asset. Instead, the decryption information is pre-programmed into the receiver. Examiner agrees. Nonetheless, Kyle teaches a system for transmitting encrypted data from a sender to a recipient whereby the sender includes the encrypted data in a data package that also includes decryption instructions for decrypting the encrypted data. See col. 2, ln. 41-53; col. 4, ln. 66 – col. 5, ln. 5; fig. 6c. Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nishimoto and Lin so that the decryption information is included in a data package along with the encrypted segments because doing so allows the sender to more easily change the method of encrypting the segments. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). In the instant case, claims 1-20 of the present application are merely broader versions of (i.e., omit elements found in) claims 1-17 of U.S. Patent No. 9,230,036. However, omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,268,806. 
Although claims 1-20 omit elements found in claims 1-20 of U.S. 10,268,806, it is obvious to omit elements from a system if the function of those elements is not desired. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. Therefore, claims 1-20 are not patentably distinct from claims 1-20 of US 10,268,806.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103(a) because they are unpatentable over Nishimoto (US 2004/0093494) in view of Lin (US 2008/0027864) and Kyle (US 6,141,681).
Regarding claims 1, 8, and 15, Nishimoto teaches a method for decrypting a digital media asset, the method comprising: receiving the digital media asset, wherein the digital media asset includes a plurality of encrypted segments (A receiver receives a video content that that is divided into a plurality of segments, each of which is encrypted. See par. 72-74; fig. 4); decrypting, by a first decryption key, a first encrypted segment of the plurality of encrypted 
However, Nishimoto does not teach that the second decryption key is generated from the first decoded segment based on a respective key generation algorithm of the first encrypted segment. In addition, Nishimoto does not teach that decryption information that identifies, for each encrypted segment of the plurality of encrypted segments: a respective at least one area of a respective decoded segment of the encrypted segment from which a respective decryption key is to be derived, and a respective key generation algorithm for deriving a respective decryption key from the respective at least one area. Nonetheless, Lin teaches a system for enforcing sequential playback of special content sections and normal content sections of a digital media stream by a receiver, whereby the receiver generates a decryption key for a normal content section (i.e., second segment) from a decoded area of a preceding special content section (i.e., first segment) using a key generation algorithm corresponding to the special content section. See par. 33; fig. 4, steps 402-404. Lin further teaches that the receiving side maintains decryption information that identifies one or more decoded video frames of each special content section that are to be used to generate the decryption keys for the following normal content sections. See par. 29; fig. 5. Lastly, Lin teaches that the maintained decryption information also identifies the key generation algorithm, which comprises calculating some statistical characteristics or arithmetic values of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nishimoto so that the second decryption key is generated from the first decoded segment using a key generation algorithm corresponding to the first decoded segment, and so that the decryption information identifies, for each of the encrypted segments, a respective decoded area of the encrypted segment to be used to generate a decryption key for the next encrypted segment, and a key generation algorithm to be used to generate the decryption key, because doing so eliminates the need to send each scramble key with the video content over a network. Instead, the sender only needs to send the first scramble key and the receiver can derive the rest of the scramble keys.  
Lastly, Nishimoto and Lin do not teach that the decryption information is included in the received digital media asset. However, Kyle teaches a system for transmitting encrypted data from a sender to a recipient whereby the sender includes the encrypted data in a data package that also includes decryption instructions for decrypting the encrypted data. See col. 2, ln. 41-53; col. 4, ln. 66 – col. 5, ln. 5; fig. 6c. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nishimoto and Lin so that the decryption information is included in a data package along with the encrypted segments because doing so allows the sender to more easily change the method of encrypting the segments. 
Regarding claims 2, 9, and 16, Nishimoto and Lin teaches wherein the second decryption key is generated only when the first decoded segment is played back (Lin teaches decrypting the second segment only when the first segment is decoded. See par. 33; fig. 4, steps 402-404. It 
Regarding claims 3, 10, and 17, Nishimoto teaches decoding the second decrypted segment to produce a second decoded segment for playback (The encrypted second segment representing a second scene (i.e., “scene B”) is then decrypted using a corresponding scramble key, decoded, and viewed. See par. 81; fig. 4).
Regarding claims 4, 11, and 18, Nishimoto teaches wherein the digital media asset is encrypted, and includes a decryption key for decrypting the digital media asset (The digital media asset is also encrypted with a master key of a reception apparatus. See par. 32).
Regarding claims 5, 12, and 19, Nishimoto teaches wherein the decryption information further identifies the first decryption key (Nishimoto teaches a first scramble key (i.e., decryption information) that is used to decrypt a first segment. See par. 80; fig. 4).
Regarding claims 7 and 14, Nishimoto and Lin teach wherein, for a given encrypted segment of the plurality of encrypted segments, the respective at least one area of the respective decoded segment comprises at least two disparately distributed portions of the respective decoded segment (Lin teaches that an encryption key for a normal content section may be generated based on a selected part of the decoded data of the immediately preceding special segment. See par. 28. Moreover, Lin teaches that the selected part may comprise a plurality of image frames, i.e., distinct portions. See par. 29. It would have been obvious to one of ordinary skill in the art to modify the system of Nishimoto to incorporate this feature of Lin for the reasons provided above with respect to claim 1). 
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103(a) because they are unpatentable over Nishimoto, Lin, and Kyle, as applied to claims 5, 12, and 19 above, in further view of Rodgers (US 2008/0084995).
Regarding claims 6, 13, and 20, Nishimoto, Lin, and Kyle do not teach wherein the decryption information further identifies how segment positions within the digital media asset separate each encrypted segment of the plurality of encrypted segments. However, Rodgers teaches a system for decrypting content having multiple encrypted segments of varying length, whereby decryption information is embedded in the content, and whereby the decryption information defines the corresponding length of each encrypted segment. See par. 30-34. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nishimoto, Lin, and Kyle so that the decryption information includes encrypted segment lengths because doing so facilitates variable length encrypted segments. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459